ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 19 January 2022 for the application filed 5 June 2020 which claims foreign priority to CN201922216662.3 filed 11 December 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 10 February 2022 as follows: 
Claim 1: An airplane, comprising: 
a main body; 
a pair of original wings attached on the main body; and 
a jet engine located at a lower front belly portion of the main body ahead of the original wings, wherein the jet engine is a built-in type and blows exhaust gas from the original wings; 
a pair of longitudinal wings with a chord length greater than a span length, wherein each of the longitudinal wings is attached to and extends from a trailing edge of 
a plurality of nozzles located at each original wing to eject the exhaust gas directly toward the longitudinal wings for providing an uplift force induced by a greater than below the longitudinal wings.
Claims 2-8 and 10 Preamble: The airplane according to…
Claim 9. The airplane according to claim 1, further comprising: 
a pair of transverse wings, wherein each of the transverse wings corresponds to one of the longitudinal wings; and 
wherein the plurality of nozzles are located at a front portion of each original wing to eject the exhaust gas to the transverse wings and the longitudinal wings.
Claim 11. An airplane, comprising: 
a main body; a pair of wings attached on the main body; 
wherein the jet engine is a built-in type; 
a guide pipe for leading exhaust gas ejected from the jet engine to an upper portion of each wing; 
an intake grille for filtering and removing foreign objects furnished to the engine; and 
a foreign-object wiper moving along upper and lower tracks over the grille in an outward direction for wiping out foreign objects; 
wherein the guide pipe is furnished with a plurality of nozzles for receiving the exhaust gas from the engine, and a size of each nozzle decreases as a distance of the nozzle from the engine increases.
Claim 12. A method for providing a lifting force for an airplane 
positioning a jet engine at a lower front belly portion of the main body ahead of the original wings, wherein the jet engine is a built-in type and blows exhaust gas from the original wings; 
providing a pair of longitudinal wings, wherein each of the longitudinal wings is attached to and extends from a trailing edge of 
providing a plurality of nozzles located at each original wing to eject the exhaust gas directly toward the longitudinal wings for providing an uplift force induced by a greater than below the longitudinal wings;
providing a pair of transverse wings, wherein each of the transverse wings corresponds to one of the longitudinal wings; and
positioning the plurality of nozzles at a front portion of each original wing to eject the exhaust gas to the transverse wings and the longitudinal wings.
Claim 18 Cancelled
Claim 19. The method according to claim 
Claim 20. An airplane, comprising: 
a main body; 
a pair of original wings attached on the main body; 
wherein the jet engine is a built-in type and blows exhaust gas from the original wings; and
a pair of longitudinal wings with a chord length greater than a span length, wherein each of the longitudinal wings is attached to and extends from a trailing edge of one of the original wings
Response to Arguments
Applicant’s arguments, see pages 7-15, filed 19 January 2022, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-7 have been withdrawn. 
Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a jet engine located at a lower front belly portion of the main body ahead of the original wings, where the jet engine is a built-in type and blows exhaust gas from the original wings; a pair of longitudinal wings with a chord length greater than a span length, wherein each of the longitudinal wings is attached to and extends from a trailing edge of one of the original wings; and a plurality of nozzles located at each original wing to eject the exhaust gas directly toward the longitudinal wings for providing an uplift force induced by a greater air velocity above the pair of longitudinal wings than below the longitudinal wings” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-10 depend from claim 1 and are therefore also found allowable.
Regarding Claim 11, the prior art of record fails to disclose or teach “a guide pipe for leading exhaust gas ejected from the jet engine to an upper portion of each wing; an intake grille for filtering and removing foreign objects furnished to the engine; and a foreign-object wiper moving along upper and lower tracks over the grille in an outward direction for wiping out foreign objects; wherein the guide pipe is 
Regarding Claim 12, the prior art of record fails to disclose or teach “a jet engine located at a lower front belly portion of the main body ahead of the original wings, where the jet engine is a built-in type and blows exhaust gas from the original wings; a pair of longitudinal wings with a chord length greater than a span length, wherein each of the longitudinal wings is attached to and extends from a trailing edge of one of the original wings; a plurality of nozzles located at each original wing to eject the exhaust gas directly toward the longitudinal wings for providing an uplift force induced by a greater air velocity above the pair of longitudinal wings than below the longitudinal wings; providing a pair of transverse wings, wherein each of the transverse wings corresponds to one of the longitudinal wings; and positioning the plurality of nozzles at a front portion of each original wing to eject the exhaust gas to the transverse wings and the longitudinal wings” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 12 is neither anticipated nor made obvious by the prior art of record.  Claims 13-17 and 19 depend from claim 12 and are therefore also found allowable.
Regarding Claim 20, the prior art of record fails to disclose or teach “a pair of original wings attached on the main body; a jet engine located at a lower front belly portion of the main body ahead of the original wings, where wherein the jet engine is a built-in type and blows exhaust gas from the original wings; and a pair of longitudinal wings with a chord length greater than a span length, wherein each of the longitudinal wings is attached to and extends from a trailing edge of one of the original wings” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 20 is neither anticipated nor made obvious by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644